Exhibit Media and Investor Contact: Jay Goth 951-676-6509 Press Release James Brakke Joins Debt Resolve Board of Directors Company Restructuring Continues at Board Level Tarrytown, New York (October 29, 2009) – Debt Resolve, Inc. (Pink Sheets: DRSV) (the “Company”), provider of the proprietary DebtResolve® online debt resolution software to major banks and other businesses with large consumer debt portfolios, has added James Brakke, a banking and insurance veteran, to the Company’s board of directors. Mr.
